DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 10/27/2020 and 12/10/2020 on were filed after the mailing date of the non-Final Rejection on 9/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a2) as being anticipated by Tarvo et. al. (US 2019/0056591).

Regarding claim 1 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, comprising: 
a planar waveguide (250) substrate having a first index of refraction (para;. 0029); 
a plurality of diffractive optical elements (para. 0030) disposed upon a first surface of the waveguide to diffract light in a first direction out of the waveguide substrate towards a viewer (input grating) and in a second direction into the waveguide substrate away from the viewer (output grating) (para. 0020; figs. 1 and 3;  For the display image forming structure in the glasses must be on the same side as the eye): 
and an anti-reflective coating (405a-f) disposed upon a second surface of the waveguide through which the light refracted in the second direction leaves the waveguide substrate with the anti-reflective coating increasing transmission through the second surface (para. 0040 and 0055-0056).

Regarding claim 2 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the waveguide is planar and configured to propagate light by total internal reflection between the plurality of diffractive optical elements and the anti-reflective coating in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)].

Regarding claim 3 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the light propagating by total internal reflection comprises an S polarization component and a P polarization component.
Popovich teaches where the light propagating by total internal reflection comprises an S polarization component and a P polarization component (para. 0054).
It would have been obvious to one having ordinary skill in the aret before the effective filing date of the invention to have modified the HMD waveguide structure as taught by Tervo with the S,P light injection as taught by Popovich for the benefit of a brighter image from the microdisplay.

Regarding claim 14 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating is comprised less than eight layers alternating between a first material and a second material (para. 0044.

Regarding claim 15 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating consists of four layers (para. 0044).

Regarding claim 16 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material has comparatively higher index of refraction than the second material (para. 0041; AlO2 n=1.77).

Regarding claim 17 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material is TiO2 (para. 0041).

Regarding claim 18 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of TiO2 has an index of refraction greater than 2 (para.0041).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)] in further view of Harris et. al. (US 8619365)

 the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide.
Harris teaches where the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide (col. 2, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Harris for the benefit of increased light output from the display.

Regarding claim 5 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating reduces reflection from and increases transmission of light through the second surface into the waveguide (para. 0040, 55-56).

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Korenaga et. al. (US2003/0077458).

Regarding claim 19 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the second material is SiO2.
2. (see table 9 on page 8; layers 102 and 104)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Korenaga for the benefit of increased light output from the display.

Regarding claim 20 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of SiO2 has an index of refraction between 1.45 and 1.58.
Korenaga teaches where each layer of SiO2 has an index of refraction between 1.45 and 1.58. (see table 9 on page 8 (SiO2, n = 1.44)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Korenaga for the benefit of increased light output from the display. 

Regarding claim 21 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 22 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value between 5 x 10-4 and 1 x 10-3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 23 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Harris to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).


Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872